Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Insert ids FPs
Priority
This is a Non-Final Office Action in response to the applicant that was filed on 01/04/2019. The application is entitled to the benefit of the filing date of the foreign application that was filed on 07/11/2016.

Specification
The disclosure is objected to because of the following informalities: 
In “detecting the tough by the user's hand” (Col. 11, line 28).  “Touch” is misspelled as “tough”.  Appropriate correction is required.
In “With respect to the emotion units 101A to 101D,” (Col. 15, line 66), “emotion units” need does not match Fig. 9 “Group of instincts”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Yokoo. (US 6560511 B1, hereafter referred to as Yokoo),
Regarding claim 1, Yokoo teaches An autonomously acting robot, comprising: [Yokoo, Col. 41, line 22, a mechanism for realizing autonomic behavior; and Abstract, line 3, a pet-type robot].
a non-transitory computer readable medium configured to store instructions thereon; [Yokoo, Col. 9, line 28, A CPU (central processing unit) 31 is adapted for carrying out various types of processing in accordance with a program stored in a ROM (read only memory) 32.]
a processor connected to the non-transitory computer readable medium, wherein the processor is configured to execute the instructions [Yokoo, Col. 9, line 28, A CPU (central processing unit) 31 is adapted for carrying out various types of processing in accordance with a program stored in a ROM (read only memory) 32.] for:
monitoring a remaining charge of a power source of the autonomously acting robot; [Yokoo, Col. 11, line 66, an internal sensor 85 made up of a battery sensor 83 for detecting the remaining capacity of the battery 77]
selecting a motion of a plurality of motions [Yokoo, Col. 18, line 8, The action decision mechanism section 91 holds a plurality of action models such as…] for the autonomously [Yokoo teaches an “action decision mechanism”, at Col. 18, line 1-21; The processing at the action decision mechanism section 91 will now be described; and Yokoo further teaches how to measure remaining capacity of the battery (i.e. remaining charge) at Col. 11, line 66, Col. 11, line 66, an internal sensor 85 made up of a battery sensor 83 for detecting the remaining capacity of the battery 77; Yokoo further teaches how the action decision mechanism can hold a plurality of action models, a plurality of action models, and measure how much the remaining capacity of the battery is reduced (i.e. power consumption rate of the motion), at Col. 18, line 8, The action decision mechanism section 91 holds a plurality of action models such as "the first action model (action model 1)", "the second action model (action model 2)",  . . . , "the n-th action model (action model n, where n is an integer)", as shown in FIG. 12.  For example, the action models are models for deciding the action in each scene such as "the case where the remaining capacity of the battery is reduced", ... That is, when certain information is inputted, an action model (or a plurality of action models) specified for the input information reacts to it and the action model that has thus reacted decides the next action.] and
a drive mechanism configured to execute the selected motion. [Yokoo teaches at Col. 10, line 55, The motor 51 is controlled by the CPU 31 via the I/F 34 and is adapted for driving the driving mechanism 52. The driving mechanism 52 constitutes, for example, the head, limbs, trunk or tail as moving parts of the pet-type robot 23 and is driven by the motor 51.]

Regarding claim 2, Yokoo teaches The autonomously acting robot according to claim 1, [Yokoo, Col. 9, line 28, A CPU (central processing unit) 31 is adapted for carrying out various types of processing in accordance with a program stored in a ROM (read only memory) 32.] for selecting the motion based on a probability for each of the plurality of motions, wherein the probability for each of the plurality of motions changes based on the remaining charge. [Yokoo teaches, processor is configured to execute the instructions, at Col. 9, line 28, A CPU (central processing unit) 31 is adapted for carrying out various types of processing in accordance with a program stored in a ROM (read only memory) 32.; further teaches, detecting the remaining battery capacity, at Col. 11, line 66, an internal sensor 85 made up of a battery sensor 83 for detecting the remaining capacity of the battery 77; Yokoo further teaches, selecting the motion based on a probability for each of the plurality of motions, at Col. 18, line 1-25, As a technique for deciding the next action, the first to n-th action models use an algorithm which is called a finite probability automaton for deciding the transition that should be made from one node (state) NODE0 to NODEn to another node NODE0 to NODEn as shown in FIG. 13 in terms of the probability on the basis of the transition probabilities P1 to Pn set for arcs ARC1 to ARCn connecting the respective nodes NODE0 to NODEn; Yokoo further teaches selecting the motion based on a probability that changes based on the remaining charge, at  Col. 18, line, 8-21, The action decision mechanism section 91 holds a plurality of action models such as "the first action model (action model 1)", . . . , "the n-th action model (action model n, where n is an integer)", as shown in FIG. 12. For example, the action models are models for deciding the action in each scene such as "the case where the remaining capacity of the battery is reduced", "the case of recovering from falling", "the case of avoiding an obstacle", and "the case where a ball is detected". That is, when certain information is inputted, an action model (or a plurality of action models) specified for the input information reacts to it and the action model that has thus reacted decides the next action.]

Regarding claim 3, Yokoo teaches The autonomously acting robot according to claim 2, wherein the processor is configured to execute the instructions [Yokoo, Col. 9, line 28, A CPU (central processing unit) 31 is adapted for carrying out various types of processing in accordance with a program stored in a ROM (read only memory) 32.] for selecting the motion by referring to a load table in which motion of the autonomously acting robot and a processing load of the processor accompanying execution of the motion are correlated, [Yokoo teaches using a function or a table (i.e. load table) for generating the strength (i.e.  parameter or value—i.e. processing load—of “pet characteristic information store in 203 and/or 243 ), at Col. 17, line 27, The strength increase/decrease means 102A is constituted, for example, as a function or a table for generating the strength information S14A to S14C on the basis of the action information S12 and the input information S1 to S3.; and at Col. 7, line 7, The IC card 21 contains a stamp flash memory or the like and stores the quantity of characteristics of instincts and emotions of the electronic pet and the constitutional information of the body section as will be described later (hereinafter referred to as pet characteristic information) and at Col. 33, line 32, A data storage section 243 stores the pet characteristic information.]and a probability of selecting a motion of the plurality of motions [Yokoo, at Col. 18, line 8, The action decision mechanism section 91 holds a plurality of action models such as…; and at Col. 18, line 1-25, As a technique for deciding the next action, the first to n-th action models use an algorithm which is called a finite probability automaton for deciding the transition that should be made from one node (state) NODE0 to NODEn to another node NODE0 to NODEn as shown in FIG. 13 in terms of the probability on the basis of the transition probabilities P1 to Pn set for arcs ARC1 to ARCn connecting the respective nodes NODE0 to NODEn.] having a small processing load increases as the remaining charge decreases.[Yokoo teaches selecting a motion with a small processing load (i.e.  “licking the palm”) over a bigger processing load (i.e. “giving the paw”) when the remaining charge decreases, at Col. 19, line 37, With such action models, for example, when it is detected on the basis of the supplied external information S2 that the palm is presented in front of the pet-type robot, and it is detected on the basis of the emotion/instinct state information S10 that the strength of the motion unit 100C of "anger" is not higher than a predetermined threshold value, and it is detected on the basis of the internal information signal S3 that "the pet-type robot is not hungry", that is, the voltage of the battery is not lower than a predetermined threshold value, the action for making the motion of "giving the paw" is decided in response to the presentation of the palm in front of the pet-type robot.  On the other hand, when it is detected that the palm is presented in front of the pet-type robot, and that the strength of the emotion unit 100C of "anger" is not higher than the predetermined threshold value, and that "the pet-type robot is hungry", that is, the voltage of the battery is less than the predetermined threshold value, the action for making the motion of "licking the palm" is decided.]

Regarding claim 4, Yokoo teaches 4. The autonomously acting robot according to claim 1, wherein the processor is configured to execute the instructions [Yokoo, Col. 9, line 28, A CPU (central processing unit) 31 is adapted for carrying out various types of processing in accordance with a program stored in a ROM (read only memory) 32. ] for changing behavioral characteristics of the autonomously acting robot [Yokoo, Fig. 9, and Col. 6, line 47, expresses the characteristics (emotions and physical characteristics) of the electronic pet; and Col. 8, line 47, expresses the characteristics (emotions and physical characteristics) of the electronic pet] in accordance with a difference between a predicted remaining charge, after the selected motion, and the remaining charge. [Yokoo teaches detecting reduction of battery to set prediction,  Col. 18, line, 8-21, The action decision mechanism section 91 holds a plurality of action models such as "the first action model (action model 1)", . . . , "the n-th action model (action model n, where n is an integer)", as shown in FIG. 12. For example, the action models are models for deciding the action in each scene such as "the case where the remaining capacity of the battery is reduced"; and Col. 11, line 66, an internal sensor 85 made up of a battery sensor 83 for detecting the remaining capacity of the battery 77; Yokoo further teaches calculate/predict battery level using models and based on time, at Col. 8, line 52, As the instincts of the electronic pet, for example, movement instinct, love instinct, recharge instinct, and search instinct are set, and the model storage section 14 stores a model of these instincts. The internal state of the electronic pet is constituted by the state of emotion and the state of instinct; and Col. 14, line 59, The instinct parameters have their values increased or decreased mainly in accordance with an internal input signal indicating "I want to move" based on the action record or "I need recharge (I'm hungry)" based on the remaining capacity of the battery. Of course, similar to the emotion parameters, the instinct parameters may be changed in accordance with an external input signal. Also, the instinct parameters are changed simply with the lapse of time.]

Regarding claim 5, Yokoo teaches 5. The autonomously acting robot according to claim 1, wherein the processor is configured to execute the instructions for setting the power consumption based on an operating time band of the autonomously acting robot.  [Yokoo teaches processors executing instructions and operating time band, at Col. 9, line 28, A CPU (central processing unit) 31 is adapted for carrying out various types of processing in accordance with a program stored in a ROM (read only memory) 32. A timer circuit 31A counts a clock, not shown, and generates a timer interruption for every predetermined unit time (e.g., 100 ms) to the CPU 31 on the basis of the count value; Yokoo further teaches setting emotion and instincts plan (i.e. setting the power consumption), whereas instincts plan, one specific being battery recharge instinct, represents energy/battery plan, based on input information like circumferential information and internal information (including operating time band)  using an internal state calculation section 11, and changing and updating (i.e. setting) internal state (including emotion and instincts state, i.e. power consumption plan) , at Col. 11, line 48, Such a pet-type robot 23 changes the internal state such as emotions and instincts on the basis of input information like circumferential information and internal information (e.g., information of the remaining capacity of the battery). The internal state is stored on the IC card 21.; and at Col. 7, line 64, To the internal state calculation section 11, inputs from an external input section 12 and a time input section 13 are supplied as well as the pet characteristic information from the I/F 10 as described above. Moreover, specific actions of the electronic pet obtained by an action conversion section 15 are fed back to the internal state calculation section 11. The internal state calculation section 11 drives emotion and instinct models stored in a model storage section 14 in accordance with the input from the I/F 10, the external input section 12, the time input section 13, or the action conversion section 15, and updates the internal state of the electronic pet.]

Regarding claim 6, Yokoo teaches The autonomously acting robot according to claim 1, wherein the processor is configured to execute the instructions [Yokoo, Col. 9, line 28, A CPU (central processing unit) 31 is adapted for carrying out various types of processing in accordance with a program stored in a ROM (read only memory) 32. ] for:
recording an operation history of the autonomously acting robot; [Yokoo, Col. 14, line 59, The instinct parameters have their values increased or decreased mainly in accordance with an internal input signal indicating "I want to move" based on the action record] and
setting the power consumption rate based on the operation history. [Yokoo teaches where detecting the remaining capacity of the battery is reduced (that is detecting the reduction amount and the time band, which is equivalent to detecting battery reduction rate (i.e. power consumption rate)), at Col. 18, line, 8, The action decision mechanism section 91 holds a plurality of action models such as "the first action model (action model 1)", . . . , "the n-th action model (action model n, where n is an integer)", as shown in FIG. 12. For example, the action models are models for deciding the action in each scene such as "the case where the remaining capacity of the battery is reduced",;  Yokoo further teaches instinct parameters (including remaining battery capacity i.e. amount) changes with the lapse of time whereas the amount of batter capacity change and the lapse of time together are equivalent to power consumption rate, at Col. 14, line 55,  The instinct model is a model which is constituted by instinct parameters having certain values and adapted for expressing the instinct (desire) prescribed for the robot device by means of a motion corresponding to the values of the instinct parameters. The instinct parameters have their values increased or decreased mainly in accordance with an internal input signal indicating "I want to move" based on the action record or "I need recharge (I'm hungry)" based on the remaining capacity of the battery. Of course, similar to the emotion parameters, the instinct parameters may be changed in accordance with an external input signal. Also, the instinct parameters are changed simply with the lapse of time.  Yohoo further teaches how to update (i.e. set) internal state (i.e. all parameters including the power consumption rate—equivalent to the amount of batter capacity change and the lapse of time), at Col. 7, line 64, To the internal state calculation section 11, inputs from an external input section 12 and a time input section 13 are supplied as well as the pet characteristic information from the I/F 10 as described above. Moreover, specific actions of the electronic pet obtained by an action conversion section 15 are fed back to the internal state calculation section 11. The internal state calculation section 11 drives emotion and instinct models stored in a model storage section 14 in accordance with the input from the I/F 10, the external input section 12, the time input section 13, or the action conversion section 15, and updates the internal state of the electronic pet. ]

Regarding claim 7, Yokoo teaches The autonomously acting robot according to claim 1, wherein the processor is configured to execute the instructions [Yokoo, Col. 9, line 28, A CPU (central processing unit) 31 is adapted for carrying out various types of processing in accordance with a program stored in a ROM (read only memory) 32.] for selecting the motion using a selection probability for each of the plurality of motions, wherein the selection probability is inversely related to a processing load of a corresponding motion of the plurality of  [Yokoo teaches probabilities, at Col. 27, line 63, The transition probabilities P1 to Pn can be changed in accordance with the state of the emotion, the state of the instinct, or learning. Therefore, the individuality of the electronic pet can be realized by storing the transition probabilities; and emotion value increase or decrease (i.e. positively or inversely) related to emotions and events which are the processing load (i.e. battery/energy consumption, instinct states, etc.), at Col. 14, line 45, The emotion parameters have their values increased or decreased mainly in accordance with an external input signal (circumferential information or external element) indicating "being slapped" or "being scolded" detected by a sensor like a pressure sensor or a visual sensor.; and at Col. 11, line 50, Such a pet-type robot 23 changes the internal state such as emotions and instincts on the basis of input information like circumferential information and internal information (e.g., information of the remaining capacity of the battery).]

Regarding claim 8, Yokoo teaches The autonomously acting robot according to claim 1, wherein the processor is configured to execute the instructions [Yokoo, Col. 9, line 28, A CPU (central processing unit) 31 is adapted for carrying out various types of processing in accordance with a program stored in a ROM (read only memory) 32.] for adjusting a selection probability of each of the plurality of motions, in response to detecting a moving object, so that a ratio increases, wherein the ratio is the selection probability of a corresponding motion of the plurality of motions having a high processing load with respect to a selection probability of a corresponding motion of the plurality of motions with a low processing load. [Yokoo teaches when detecting a palm (i.e. a moving object), the high processing load ("giving the paw") is selected (i.e. increased probability) in respect to the low processing load ("licking the palm"), at Col. 19, line 37, With such action models, for example, when it is detected on the basis of the supplied external information S2 that the palm is presented in front of the pet-type robot, and it is detected on the basis of the emotion/instinct state information S10 that the strength of the motion unit 100C of "anger" is not higher than a predetermined threshold value, and it is detected on the basis of the internal information signal S3 that "the pet-type robot is not hungry", that is, the voltage of the battery is not lower than a predetermined threshold value, the action for making the motion of "giving the paw" is decided in response to the presentation of the palm in front of the pet-type robot. On the other hand, when it is detected that the palm is presented in front of the pet-type robot, and that the strength of the emotion unit 100C of "anger" is not higher than the predetermined threshold value, and that "the pet-type robot is hungry", that is, the voltage of the battery is less than the predetermined threshold value, the action for making the motion of "licking the palm" is decided.  
Further noted, Yokoo teaches changing (adjusting) probabilities, at Col. 27, line 63, The transition probabilities P1 to Pn can be changed in accordance with the state of the emotion, the state of the instinct, or learning.; and further teaches detecting human hand (a moving object) slapping the robot and increase emotion value (equivalent to processing load) and hence probability of selection of an emotion or instinct state, at Col. 14, line 45, The emotion parameters have their values increased or decreased mainly in accordance with an external input signal (circumferential information or external element) indicating "being slapped" or "being scolded" detected by a sensor like a pressure sensor or a visual sensor.; and, at Col. 11, line 50, Such a pet-type robot 23 changes the internal state such as emotions and instincts on the basis of input information like circumferential information and internal information (e.g., information of the remaining capacity of the battery).]

Regarding claim 9, Yokoo teaches The autonomously acting robot according to claim 1, wherein the processor is configured to execute the instructions for: [Yokoo, Col. 9, line 28, A CPU (central processing unit) 31 is adapted for carrying out various types of processing in accordance with a program stored in a ROM (read only memory) 32.]
determining an occurrence of an event; [Yokoo teaches, at Col. 18, line 37,  In the state transition table 95, input events (recognition result) as the transition conditions in the nodes NODE0 to NODEn are listed in a preferential order in the row of "name of input event", and further conditions with respect to the transition conditions are described in the columns corresponding to the rows of "name of data" and "range of data".; and at Col. 43, line 17, In the case where the user enters his/her own avatar 262 and the electronic pet 263 into the virtual shared world at the client PC 301, a call message is transmitted to the AO server 313 via the pet shared server 312. The AO server 313 executes parameter updating processing based on the access event.] and
changing a selection probability of each of the plurality of motions based on the occurrence of the event and the remaining charge. [Yokoo teaches, changing probability based on occurrence of changing emotion or instinct state in accordance with events, like being slapped, at Col. 27, line 63, The transition probabilities P1 to Pn can be changed in accordance with the state of the emotion, the state of the instinct, or learning. Therefore, the individuality of the electronic pet can be realized by storing the transition probabilities; and at Col. 14, line 45, The emotion parameters have their values increased or decreased mainly in accordance with an external input signal (circumferential information or external element) indicating "being slapped" or "being scolded" detected by a sensor like a pressure sensor or a visual sensor.; and at Col. 11, line 50, Such a pet-type robot 23 changes the internal state such as emotions and instincts on the basis of input information like circumferential information and internal information (e.g., information of the remaining capacity of the battery). The internal state is stored on the IC card 21.]

Regarding claim 10, Yokoo teaches The autonomously acting robot according to claim 9, wherein the processor is configured to execute the instructions [Yokoo, Col. 9, line 28, A CPU (central processing unit) 31 is adapted for carrying out various types of processing in accordance with a program stored in a ROM (read only memory) 32.] for selecting, in response to occurrence of a predetermined priority event, a motion of the plurality of motions associated to the predetermined priority event, regardless of the remaining charge. [Yokoo teaches selecting the motion of “turning away”, irrespective of remaining battery charge, when predetermined event of “anger” is equal or above a threshold value, at Col. 19, line 57, when it is detected that the palm is presented in front of the pet-type robot, and that the strength of the emotion unit 100C of "anger" is equal to or higher than the predetermined threshold value, the action of making the motion of "turning away" is decided irrespective of whether "the pet-type robot is not hungry", that is, whether the voltage of the battery is not lower than the predetermined threshold value.]

Regarding claim 11, Yokoo teaches An autonomously acting robot, comprising:
a non-transitory computer readable medium configured to store instructions thereon;
[Yokoo, Col. 9, line 28, A CPU (central processing unit) 31 is adapted for carrying out various types of processing in accordance with a program stored in a ROM (read only memory) 32.] for:
monitoring a remaining charge of a power source for powering the autonomously acting robot; [Yokoo, Col. 11, line 66, an internal sensor 85 made up of a battery sensor 83 for detecting the remaining capacity of the battery 77]
determining whether a predetermined priority event has occurred; [Yokoo, Col. 20, line 6, The selection module 94 selects the action outputted from the action model of the predetermined high priority, of the actions outputted from the first to n-th action models, and outputs the information of the selected action as action command information S16 to the posture transition mechanism section 92. For example, the action models described on the lower side in FIG. 12 are of higher priority.; and discloses many examples of determining a predetermined priority events happen, such as receiving voice command from the user, at Col. 12, line 5, The command receiving section 80 is adapted for receiving commands given to the pet-type robot 23 from the user such as "Walk", "Down", and "Chase the ball", and is constituted by the microphone 72 and the remote controller receiving section 74.]
selecting a motion of a plurality of motions for the autonomously acting robot, wherein the selecting the motion comprises selecting a predetermined motion of the plurality of motions in response to a determination that the predetermined priority event has occurred, and the predetermined motion comprises removing the autonomously acting robot from a charger regardless of the remaining charge; [Yokoo teaches a scenario when the robot is being charged and a user palm is detected (i.e. predetermined priority event), the robot turns away, which essentially remove from the charger, regardless of the remaining charge, at Col. 19, line 57,  Alternatively, when it is detected that the palm is presented in front of the pet-type robot, and that the strength of the emotion unit 100C of "anger" is equal to or higher than the predetermined threshold value, the action of making the motion of "turning away" is decided irrespective of whether "the pet-type robot is not hungry", that is, whether the voltage of the battery is not lower than the predetermined threshold value.]
a drive mechanism configured to execute the selected motion. [Yokoo, Col. 10, line 55, The motor 51 is controlled by the CPU 31 via the I/F 34 and is adapted for driving the driving mechanism 52. The driving mechanism 52 constitutes, for example, the head, limbs, trunk or tail as moving parts of the pet-type robot 23 and is driven by the motor 51.]

Regarding claim 12, Yokoo teaches The autonomously acting robot according to claim 11, wherein the predetermined priority event corresponds to detection of a person in a monitoring area. [Yokoo teaches, detecting human by voice and touch to trigger “joy” (as a predetermined priority event), at Col. 12, line 5, The command receiving section 80 is adapted for receiving commands given to the pet-type robot 23 from the user such as "Walk", "Down", and "Chase the ball", and is constituted by the microphone 72 and the remote controller receiving section 74.; and at Col. 12, line 32, The touch sensor 75 of the external sensor 81 is adapted for detecting the approach from the user to the pet-type robot 23,; and at Col. 15, line 36, when the pet-type robot is praised by the user, the strength of the emotion unit 100A of "joy" is increased,]

Regarding claim 13, Yokoo teaches The autonomously acting robot according to claim 11, wherein the predetermined priority event corresponds to detection of a person in the monitoring area and a familiarity setting associated with the person exceeds a predetermined threshold. [Yokoo teaches, different voice commands (i.e. familiarity setting associated with the user) to determine/select predetermined actions/motions (priority event) after voice recognition device successfully recognize user’s voice (i.e. exceed the predetermined thresholds), at Col. 12, line 5, The command receiving section 80 is adapted for receiving commands given to the pet-type robot 23 from the user such as "Walk", "Down", and "Chase the ball", and is constituted by the microphone 72 and the remote controller receiving section 74.; and at Col. 32, line 49, the processing unit 113 causes the voice recognition device 104 to start voice recognition of the voice inputted from the microphone 224.; 
Further noted, Yokoo also teaches, avatar as the detection of a person in the monitoring area as the user login (i.e. exceeds a predetermined threshold) to enter his/her own avatar (“familiarity setting associated with the person”, at Col. 43, line 17, In the case where the user enters his/her own avatar 262 and the electronic pet 263 into the virtual shared world at the client PC 301, a call message is transmitted to the AO server 313 via the pet shared server 312. The AO server 313 executes parameter updating processing based on the access event.]

Regarding claim 14, Yokoo teaches An autonomously acting robot, [Yokoo, Col. 41, line 22, a mechanism for realizing autonomic behavior; and Abstract, line 3, a pet-type robot] comprising:

a processor connected to the non-transitory computer readable medium, wherein the processor is configured to execute the instructions [Yokoo, Col. 9, line 28, A CPU (central processing unit) 31 is adapted for carrying out various types of processing in accordance with a program stored in a ROM (read only memory) 32.] for:
monitoring a remaining charge of a power source for powering the autonomously acting robot; [Yokoo, Col. 11, line 66, an internal sensor 85 made up of a battery sensor 83 for detecting the remaining capacity of the battery 77]
measuring an activity amount of the autonomously acting robot; [Yokoo teaches measure activity amount at Col. 16, line 52, The emotion/instinct model section 90 is supplied with action information S12 indicating the contents of the current or past action of the pet-type robot 23 itself from the action decision mechanism section 91 on the subsequent stage. For example, in the case where an action of walking is decided by the action decision mechanism section 91, which will be described later, the action information S12 indicating that the pet-type robot "has walked for a long time" is supplied.;  and further teaches activity value as strength/parameters, at Col. 15, line 18, With respect to the emotion units 100A to 100F, the degree of the emotion is expressed by the strength (emotion parameter) of, for example, 0 to 100,]
selecting a motion of a plurality of motions for the autonomously acting robot, wherein selecting the motion comprises temporarily restricting the activity amount of the autonomously acting robot in response to the measured activity amount per unit time exceeding a predetermined threshold regardless of the remaining charge; [Yokoo teaches using time input section 13 and internal state calculation section 11 to calculate internal states (i.e. emotion and instinct strength value/parameters), at Col. 7, line 64, To the internal state calculation section 11, inputs from an external input section 12 and a time input section 13 are supplied as well as the pet characteristic information from the I/F 10 as described above. Moreover, …The internal state calculation section 11 drives emotion and instinct models stored in a model storage section 14 in accordance with the input from the I/F 10, the external input section 12, the time input section 13,; Yokoo further teaches that all emotion strength (i.e.  parameters/ values) are time-based value, i.e. amount per unit time, at Col. 15, line 19, With respect to the emotion units 100A to 100F, the degree of the emotion is expressed by the strength (emotion parameter) of, for example, 0 to 100, and the strength of the emotion is changed every moment on the basis of the supplied command signal S1, external information signal S2 and internal information signal S3. Thus, the emotion/instinct model 90 expresses the state of the emotion of the pet-type robot 23 by combining the strengths of the emotion units 100A to 100F which are changed every moment, and thus forms a model of emotional changes along the time.; and Yokoo discloses an embodiment when an emotion “anger” (a time value) exceeds a predetermined threshold, “turning away” (i.e. a temporarily restricting activity), rather than “giving the paw” (i.e. an unrestricted activity), is selected regardless the remaining battery level, at Col. 19, line 57, Alternatively, when it is detected that the palm is presented in front of the pet-type robot, and that the strength of the emotion unit 100C of "anger" is equal to or higher than the predetermined threshold value, the action of making the motion of "turning away" is decided irrespective of whether "the pet-type robot is not hungry", that is, whether the voltage of the battery is not lower than the predetermined threshold value.; and at Col. 19, line 37, With such action models, for example, when it is detected on the basis of the supplied external information S2 that the palm is presented in front of the pet-type robot, and it is detected on the basis of the emotion/instinct state information S10 that the strength of the motion unit 100C of "anger" is not higher than a predetermined threshold value, and it is detected on the basis of the internal information signal S3 that "the pet-type robot is not hungry", that is, the voltage of the battery is not lower than a predetermined threshold value, the action for making the motion of "giving the paw" is decided in response to the presentation of the palm in front of the pet-type robot.
a drive mechanism configured to execute the selected motion. [Yokoo, Col. 10, line 55, The motor 51 is controlled by the CPU 31 via the I/F 34 and is adapted for driving the driving mechanism 52. The driving mechanism 52 constitutes, for example, the head, limbs, trunk or tail as moving parts of the pet-type robot 23 and is driven by the motor 51.]

Regarding claim 16, Yokoo teaches An autonomously acting robot, [Yokoo, Col. 41, line 22, a mechanism for realizing autonomic behavior, and Abstract, line 3, a pet-type robot] comprising:
a non-transitory computer readable medium configured to store instructions thereon;
a processor connected to the non-transitory computer readable medium, wherein the processor is configured to execute the instructions [Yokoo, Col. 9, line 28, A CPU (central processing unit) 31 is adapted for carrying out various types of processing in accordance with a program stored in a ROM (read only memory) 32.] for:
selecting a normal mode or a power saving mode, wherein use of a power supply of the autonomously acting robot is more restricted in the power saving mode than in the normal mode; [Yokoo teaches an embodiment where the normal mode is "the pet-type robot is not hungry" and the power saving mode is "the pet-type robot is hungry", whereas the motion of "licking the palm" is more restricted than the motion of "giving the paw", at Col. 19, line 37, With such action models, for example, when it is detected on the basis of the supplied external information S2 that the palm is presented in front of the pet-type robot, …, and it is detected on the basis of the internal information signal S3 that "the pet-type robot is not hungry", that is, the voltage of the battery is not lower than a predetermined threshold value, the action for making the motion of "giving the paw" is decided in response to the presentation of the palm in front of the pet-type robot.; and Col. 19, line 50, On the other hand, when it is detected that the palm is presented in front of the pet-type robot, …and that "the pet-type robot is hungry", that is, the voltage of the battery is less than the predetermined threshold value, the action for making the motion of "licking the palm" is decided.
selecting, in response to selecting the power saving mode, a first mode or a second mode, wherein the first mode is selected in response to changing from the normal mode to the power saving mode, and the second mode is selected in response to satisfying a predetermined condition while the autonomously acting robot is in the first mode; [Yokoo teaches an embodiment where the normal mode is "the pet-type robot is not hungry" and the power saving mode is "the pet-type robot is hungry", whereas the first mode is "licking the palm" and the second mode is "giving the paw", whereas the first mode is selected when changing from the normal mode to the power saving mode, and the second mode is selected in response to satisfying a predetermined condition (i.e. "anger" is not higher than a predetermined threshold value and a palm is detected) while the robot is in the first mode, at Col. 19, line 37, With such action models, for example, when it is detected on the basis of the supplied external information S2 that the palm is presented in front of the pet-type robot, and it is detected on the basis of the emotion/instinct state information S10 that the strength of the motion unit 100C of "anger" is not higher than a predetermined threshold value, and it is detected on the basis of the internal information signal S3 that "the pet-type robot is not hungry", that is, the voltage of the battery is not lower than a predetermined threshold value, the action for making the motion of "giving the paw" is decided in response to the presentation of the palm in front of the pet-type robot.; and at Col. 19, line 50, On the other hand, when it is detected that the palm is presented in front of the pet-type robot, and that the strength of the emotion unit 100C of "anger" is not higher than the predetermined threshold value, and that "the pet-type robot is hungry", that is, the voltage of the battery is less than the predetermined threshold value, the action for making the motion of "licking the palm" is decided.]
changing a pupil image on a display of the autonomously acting robot in response to selecting the first mode or the second mode, wherein in the first mode the pupil image comprises a moving image, and in the second mode the pupil image is an image of a closed eye. [The specification does not have specific definition of “pupil image”. As such the term is interpreted as an image display at the eye section of the robot.  Yokoo teaches, displaying any desired image, including  at pet dog’s Head portion 61 and LED 76 (i.e. eye) in Fig. 7, where flashing/changing color constitute a moving image and different images are used to notify the user of different emotions of the pet, as disclosed at Col. 13, line 324, he controller 82 generates an audio signal S10 or a light-emitting signal 11 to be outputted to the outside, if necessary, and outputs the audio signal S10 to the outside via the speaker 73 or sends the light-emitting signal S11 to the LED 76 to carry out desired light-emitting output (e.g., flashing or changing the color), thus notifying the user of the necessary information. For example, by the light-emitting output, the controller 82 notifies the user of the emotion of the electronic pet. An image display section for displaying an image can be provided in place of the LED 76. Thus, it is possible to notify the user of the necessary information like the emotion by displaying a desired image.]

Regarding claim 17, Yokoo teaches The autonomously acting robot according to claim 16, wherein the processor is configured to execute the instructions [Yokoo, Col. 9, line 28, A CPU (central processing unit) 31 is adapted for carrying out various types of processing in accordance with a program stored in a ROM (read only memory) 32.] for selecting a motion of a plurality of motions [Yokoo, Col. 18, line 8, The action decision mechanism section 91 holds a plurality of action models such as…] for the autonomously acting robot; and
the autonomously acting robot further comprises: [Yokoo, Col. 41, line 22, a mechanism for realizing autonomic behavior; and Abstract, line 3, a pet-type robot]
a drive mechanism configured to execute the selected motion.  [Yokoo, Col. 10, line 55, The motor 51 is controlled by the CPU 31 via the I/F 34 and is adapted for driving the driving mechanism 52. The driving mechanism 52 constitutes, for example, the head, limbs, trunk or tail as moving parts of the pet-type robot 23 and is driven by the motor 51.]

Regarding claim 18, Yokoo teaches, The autonomously acting robot according to claim 16, wherein the processor is configured to execute the instructions [Yokoo, Col. 9, line 28, A CPU (central processing unit) 31 is adapted for carrying out various types of processing in accordance with a program stored in a ROM (read only memory) 32.] for:
[Yokoo teaches Fig. 9 (emotion state transitions). One embodiment is changing to joy (normal mode) when praised (a first return event) whether in sadness (first mode) or joy (second mode), at Col. 20, line 45, "the pet-type robot is patted on the head" is supplied, the controller 82 causes the emotion/instinct model section 90 to generate the emotion/instinct state information S10 indicating "joy"; and Col. 15, line 36, when the pet-type robot is praised by the user, the strength of the emotion unit 100A of "joy" is increased,]
changing to the normal mode, when in the first mode in response to detection of a second return event. [Yokoo teaches Fig. 9 (emotion state transitions). One embodiment is changing to joy (normal mode) when in sadness (first mode) and being patted (second event), at Col. 20, line 45, "the pet-type robot is patted on the head" is supplied, the controller 82 causes the emotion/instinct model section 90 to generate the emotion/instinct state information S10 indicating "joy"; and Col. 15, line 36, when the pet-type robot is praised by the user, the strength of the emotion unit 100A of "joy" is increased,]

Regarding claim 19, Yokoo teaches, The autonomously acting robot according to claim 18, wherein the processor is configured to execute the instructions [Yokoo, Col. 9, line 28, A CPU (central processing unit) 31 is adapted for carrying out various types of processing in accordance with a program stored in a ROM (read only memory) 32.] for maintaining the second mode, when in the second mode, in response to detection of the second return event. [Yokoo teaches Fig. 9 (emotion state transitions). One embodiment is maintaining to joy (normal mode) when in joy (second mode) and being patted (second event), at Col. 20, line 45, "the pet-type robot is patted on the head" is supplied, the controller 82 causes the emotion/instinct model section 90 to generate the emotion/instinct state information S10 indicating "joy"; and Col. 15, line 36, when the pet-type robot is praised by the user, the strength of the emotion unit 100A of "joy" is increased,]

Regarding claim 20, Yokoo teaches, The autonomously acting robot according to claim 16, wherein the processor [Yokoo, Col. 9, line 28, A CPU (central processing unit) 31 is adapted for carrying out various types of processing in accordance with a program stored in a ROM (read only memory) 32.] comprises:
a first processor configured to select the motion, wherein the first processor is configured to cease operation in response to a change from the normal mode to the power saving mode; [Yokoo, teaches Fig. 32 and 45, which shows two CPU’s 231 (second processor, in virtual pet device) and 241 (first processor, in pet robot), whereas pet-type robot is the normal mode and the virtual pet device is the power saving mode; and the first processor in the robot cease operation when switching to the virtual device to save power, at Col. 33, line 17, In FIG. 32, a CPU 231 of the virtual electronic pet device 220; and at Col. 33, line 27, A CPU 241 of the pet-type robot] and
a second processor configured to change the pupil image, [Yokoo teaches FIG. 30 that shows the pupil image controlled by the second processor (CPU 231 in virtual pet device), Col. 5, line 4, FIG. 30 is a front view showing the appearance of a virtual electronic pet device of the second embodiment.; and Col. 33, line 27, A CPU 241 of the pet-type robot;]  wherein the second processor is configured to continue operation in response to a change from the normal mode to the power saving mode. [Yokoo, teaches Fig. 32 and 45, which shows two CPU’s 231 (second processor, in virtual pet device) and 241 (first processor, in pet robot), whereas pet-type robot is the normal mode and the virtual pet device is the power saving mode; and the second processor in the virtual pet device is configured to continue operation when switched from normal mode (robot) to power saving mode (virtual device), at Col. 33, line 17, In FIG. 32, a CPU 231 of the virtual electronic pet device 220; and at Col. 33, line 27, A CPU 241 of the pet-type robot;]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yokoo, further in view of Orita (US 20080109114 A1, hereafter referred to as Orita). 
Regarding claim 15, Yokoo teaches The autonomously acting robot according to claim 14, wherein the processor is configured to execute the instructions [Yokoo teaches Claim 14 as aforementioned under the 35 U.S.C. 102(a) rejection.]  However, Yokoo does not explicitly teach: 
for referring to consumption plan data that define a power consumption rate of the power source, and select the motion based on a difference between (1) a predicted remaining charge based on the consumption plan data and (2) the remaining charge.
Orita, however, teaches 
for referring to consumption plan data that define a power consumption rate of the power [Orita teaches [0073]...Further, the robot control apparatus 3 is configured to calculate battery consumption amount and battery consumption time required for traveling of the robot R based on the positional relationship and the average traveling speed of the robot R.] and select the motion based on a difference between (1) a predicted remaining charge (i.e. calculated in consideration ) based on the consumption plan data [Orita teaches [0073]...the robot control apparatus 3 is configured to calculate battery consumption amount] and (2) the remaining charge. [Orita teaches predicted remaining charge and as in [0014]...and a battery level determination unit which compares the remaining amount of charge in the battery of the robot with a threshold that is calculated in consideration given to one of an amount of battery expense required for the robot to complete a currently executing task]
Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Yokoo with the teachings of Orita by taking into account how to calculate power consumption plan data and power consumption rate to select a motion based on the difference between a predicted remaining charge and the actual charge.  The obvious benefit is to prevent the scenarios that the robot from running out of battery and not being able to carry out the planned tasks given by the user, which makes the robot more likable by the user.  A robot failed to carry out tasks given by the user will lead to user dissatisfaction and less commercial success, which is contrary to the purpose of the invention of robot pets. 

Conclusion
The following prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
US 20130123987 A1, KASE, teaches normal (operation) and power saving (idle) mode.
US 20170216120 A1, TSUSAKA, teaches load table and processing load. 
US 20080312772 A1, teaches robotic motion control
US 20020024312 A1, teaches robot action decision
US 20100023163 A1, teaches robot behavior patterns
US 20030045203 A1, teaches robot behavioral models
US 20040210347 A1, teaches robotic control


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHOU whose telephone number is (571)272-5478. The examiner can normally be reached on M-F, 8:00a.m.-4:30p.m EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.

/W.Z./
Examiner, Art Unit 4166
/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665